                 Case 2:19-cv-01418-JLR Document 46 Filed 01/06/21 Page 1 of 2



 1                                                                     JUDGE JAMES L. ROBART
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 9 MEGAN SCARLETT, individually,

10                                                        No. 2:19-cv-1418-JLR
                                             Plaintiff,
11                                                        STIPULATED MOTION FOR BRIEF TWO-
                               vs.                        DAY EXTENSION TO FILE MOTIONS IN
12
                                                          LIMINE
13 "JOHN DOE" (EMPLOYEE NO. 1), and
   "JANE DOE," employed by SWISSPORT                      NOTED FOR CONSIDERATION:
14
   CARGO SERVICES, LP, a foreign limited                  January 5, 2021
15 partnership, doing business in Washington
   State, aka SWISSPORT FUELING, INC.,
16 and/or SWISSPORT U.S.A., INC., and "DOE"

17 CORPORATION NO. 1,

18                                        Defendants.
19            The parties jointly move for an Order briefly extending the deadline to file motions in
20
     limine by two days, from January 5, 2021 to January 7, 2021. The parties have been working
21
     diligently to reach stipulations about disputed evidentiary issues and have made significant
22
     progress. The parties believe an extra two days would help alleviate the need for several motions
23

24 in limine. Therefore, the parties believe there is good cause of this brief extension. The parties

25 agree to note and brief the motions in accordance with the normal deadlines in spite of the two-

26 day extension.

27
      STIPULATED MOTION FOR BRIEF TWO-                                             901 FIFTH AVENUE, SUITE 1700
      DAY EXTENSION TO FILE MOTIONS IN                                             SEATTLE, WASHINGTON 98164
      LIMINE                                                                          TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
      (Cause No. 2:19-cv-1418-JLR) – 1
      js/JS6639.008/3765758X
                 Case 2:19-cv-01418-JLR Document 46 Filed 01/06/21 Page 2 of 2



 1            DATED: January 5, 2021.
                                                  s/ Jeff M. Sbaih
 2                                                Jeff M. Sbaih, WSBA No. 51551
 3                                                WILSON SMITH COCHRAN DICKERSON
                                                  901 Fifth Avenue, Suite 1700
 4                                                Seattle, WA 98164
                                                  Phone: (206) 623-4100 / Fax: (206) 623-9273
 5                                                Email: sbaih@wscd.com
                                                  Attorneys for Defendants
 6

 7                                                s/ Paul A. Lindenmuth
                                                  Paul Alexander Lindenmuth, WSBA No. 15817
 8
                                                  BEN F. BARCUS & ASSOCIATES PLLC
 9                                                4303 Ruston Way
                                                  Tacoma, WA 98402-5313
10                                                Phone: 253-752-4444
                                                  Fax: 253-752-1035
11                                                Email: Paul@benbarcus.com
                                                  Attorneys for Plaintiff
12

13
                                                ORDER
14
              The stipulated motion of the parties is GRANTED. The parties shall file their motions
15
     in limine by January 7, 2021. The motions shall be briefed and noted subject to the original
16

17 deadlines associated with the January 5, 2021 deadline to file motions in limine.

18            DATED this 6th day of January, 2021.

19

20

21

22
                                                         A
                                                         JAMES L. ROBART
                                                         United States District Judge
23

24

25

26

27
      STIPULATED MOTION FOR BRIEF TWO-                                           901 FIFTH AVENUE, SUITE 1700
      DAY EXTENSION TO FILE MOTIONS IN                                           SEATTLE, WASHINGTON 98164
      LIMINE                                                                        TELEPHONE: (206) 623-4100
                                                                                       FAX: (206) 623-9273
      (Cause No. 2:19-cv-1418-JLR) – 2
      js/JS6639.008/3765758X
